    Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 1 of 25 PageID: 2288



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
ROMEO S.K.,                         :
                                    :                          Civil Action No. 20-5512 (JMV)
                  Petitioner,       :
                                    :
           v.                       :                                  OPINION
                                    :
JOHN TSOUKARIS, et al.,             :
                                    :
                  Respondents.      :
____________________________________:

VAZQUEZ, District Judge:

         This matter originated with Petitioner Romeo S.K.’s, 1 (“Petitioner”) motion to amend his

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. D.E. 30-1. Also pending before

the Court is Petitioner’s second motion for a temporary restraining order (“TRO”) and motion to

seal. D.E. 32, 47. Petitioner alleges a violation of substantive due process and a violation of

procedural due process under the Fifth Amendment For the reasons set forth below, the Court

grants the Motion to Amend, the Motion to Seal, denies the habeas Petition, and denies the Motion

for TRO.




1
 Petitioners are identified herein only by their first name and the first initials of their surnames in
order to address certain privacy concerns associated with § 2241 immigration cases. This manner
of identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
 Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 2 of 25 PageID: 2289



       I.      BACKGROUND


       On May 18, 2020, the Court issued an opinion and order denying Petitioner’s request for a

TRO. D.E. 26-27. On June 10, 2020, Petitioner filed a motion for leave to file an amended

petition, as well as a second motion for TRO. D.E. 30-1, 32. Petitioner asks the Court, inter

alia, to issue the writ of habeas corpus ordering his immediate release on the ground that his

continued detention violates the Due Process clause or alternatively issue injunctive relief ordering

his immediate release or order Respondents provide him with a bond hearing in United States

Immigration Court. D.E. 30-3 at 46. Petitioner also requests reasonable costs and attorney fees

pursuant to the Equal Access to Justice Act “EAJA.”

       On July 8, 2020, the Court convened a telephonic hearing with the parties to hear

arguments. D.E. 45.

       The Court expressly incorporates its prior opinion, D.E. 26, here. The incorporation

includes not only the factual background but also the legal and analysis sections. In this Opinion,

the Court refers to new facts and arguments raised by the parties.

       Petitioner now submits the measures taken by ECCF such as COVID-19 antibody

screening and increased social distancing, are not sufficient to counter the spread of the virus.

D.E. 32-1 at 15-18. Petitioner has appended an unsigned declaration, where he submits ECCF is

not providing soap to its inmates; is not implementing inadequate sanitation procedures on

commonly used items such as the gym equipment, telephones and microwaves; and is not

providing adequate medical care which has consequently taken a toll on his mental state as he fears

infection and the possible effects. D.E. 30-6. Petitioner also provides an affidavit from Rosa

Santana of First Friends, an organization which supports immigration detainees, and multiple


                                                 2
 Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 3 of 25 PageID: 2290



affidavits from an attorney representing other detainees at ECCF, which describe the conditions at

ECCF in March and early April. D.E. 30-12, 30-13, 30-28.

        Petitioner further submits that his condition is worsening as demonstrated by a fall in the

shower, which he submits is indicative of improper management of his diabetes. D.E. 32-1 at 21.

Petitioner’s most up-to-date medical records document that he reported a fall to the medical staff

on both April 16, 2020 and April 19, 2020. D.E. 31 at 159, 164.

        Along with his revised Petition, Petitioner appended a declaration from Dr. Eve

Bloomgarden, M.D., an endocrinologist based in Chicago, Illinois, who reviewed Petitioner’s

medical records but who has not seen or treated Petitioner. D.E. 30-23. Dr. Bloomgarden opines

that Petitioner is at high risk of serious medical complications including death if he contracts

COVID-19. Id. at ¶¶ 11, 22. More specifically, she opines, the absence of adequate trust and

communication between Petitioner and the ECCF medical staff has contributed to his reluctance

to comply with the diabetes treatment protocol and to the inadequate level of medical care he is

receiving. Id. at ¶¶ 13-15. Dr. Bloomgarden also indicates that Petitioner’s reported vision

problem on June 2, 2020, is indicative of diabetic retinopathy, which can result in blindness if left

untreated. Id. at 16. The Court notes Dr. Bloomgarden’s declaration was executed on June 1,

2020, although she opines about an event which did not purportedly occur until June 2, 2020. Id.

at 7.

        Respondents submitted an updated declaration from Alfaro Ortiz, the warden at ECCF,

which details the efforts of ECCF to prevent and manage the virus. D.E. 36-5. As of the date of

Ortiz’s most-recent declaration, he confirmed the following number of COVID-19 cases. There

were no new positive test results for the three weeks prior to the declaration. Id. at ¶ 44. Eight

ICE detainees were previously reported to have been confirmed as positive cases in Ortiz’s prior

                                                 3
    Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 4 of 25 PageID: 2291



declaration. D.E. 19-1. Neither are there any new positive test results among the county inmate

population for the two weeks prior to Ortiz’s latest declaration. D.E. 36-5 at ¶ 44. Additionally,

only one county inmate who tested positive remains at ECCF, 2 and of the ninety-one members of

the correctional staff who tested positive, eighty-three have been cleared to resume work at the

facility. Id. All staff members who were in proximity of those who tested positive, were sent

home to self-quarantine for a fourteen-day period or sent to the hospital for testing. Id.

         In his declaration, Warden Ortiz details the efforts of ECCF to deal with the virus. A

major component has been keeping the population well below capacity in order to ensure adequate

space to practice social distancing. He reports that, among other things, ECCF is currently at

approximately 68 percent of its maximum capacity, and that the ICE detention areas that are

normally configured to house 60 detainees per pod are now reduced to a maximum of 48 detainees.

D.E. 36-5 at ¶¶ 4-5. Moreover, the pods allow for all detainees to sit at least six feet apart. Id.

at ¶ 6. Inmates and detainees’ recreation periods have been modified to allow for fewer inmates

to have recreation at the same time, thereby facilitating social distancing. Id. at ¶ 20. Social

visits were suspended on March 22, 2020, and attorney visits can now be arranged in a dedicated

room within the visitor’s lobby wired to support video conferencing between the detainee and his

attorney. Id. at ¶ 20.

         Health care at the facility is administered by CFG Health Systems and an on-site physician

director (who is available twenty-four hours), as well as several RNs, LPNs, nurse practitioners

and physician assistants. Id. at ¶ 12. There is always a nurse practitioner in the facility twenty-

four hours a day, and a physician at the facility sixteen hours a day. Id. at ¶ 13. A physician is



2
  County inmates are housed in Delaney Hall, a separate building across the street from where
immigration detainees are housed. D.E. 36-5 at ¶ 44.
                                               4
 Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 5 of 25 PageID: 2292



on call on a 24-hour basis for emergency needs.           (Id.)   The medical department has also

established a new protocol for handling inmates/detainees who may suffer from health conditions

that would classify them as being at a high risk of suffering severe complication from COVID-19,

by housing them separately. Id. at ¶ 19. ECCF requires that all detainees and inmates undergo

medical screening including temperature readings before admission in the facility. Id. at ¶ 11.

       If a detainee complains of COVID-19 symptoms, he is immediately evaluated and if that

person exhibits COVID-19 symptoms, he or she is provided a mask. D.E. 36-5 at ¶ 22. Moderate

to severely symptomatic detainees are immediately taken to University Hospital for medical

evaluation or COVID-19 testing. D.E. 36 -5 at ¶ 30. Those who test positive, but who do not

require hospitalization, are quarantined in their own cell in a unit that is exclusively being used for

inmates/detainees with positive COVID-19 results. Id. Asymptomatic detainees who have had

a known exposure to COVID-19, are “co-horted” with other similarly situated detainees, for

fourteen days. Id. at ¶ 33.

       ECCF is testing its population using rapid testing antibody screening. Id. at ¶ 45. The

antibody screening differs from COVID-19 diagnostic screening as it is performed through a blood

test to minimize risk to healthcare providers. Id.

       ECCF also educates detainees as to the “importance of hand washing and best practices to

prevent the spread of COVID-19.” Id. at ¶ 19. ECCF has an eleven-month supply of soap. Id.

at ¶ 37. Detainees have unlimited access to free bars of soap although it is not antibacterial soap.

Id. at ¶ 36. Ortiz expressly refutes any allegations from detainees of insufficient access to soap

and disinfectant. Id. Additional cleaning staff have been hired in order to increase the frequency

of cleaning each day. Id. at ¶ 19. ECCF was designed with air handlers and a purge system in

every housing unit that allows for fresh air to be circulated within the facility every four hours.

                                                  5
    Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 6 of 25 PageID: 2293



Id. at ¶ 17.

         II.      FIFTH AMENDMENT SUBSTANTIVE DUE PROCESS
                  CLAIM (COUNT I)

               A. Subject Matter Jurisdiction

         Before conducting the injunctive relief analysis, the Court must determine whether Section

2241 permits Petitioner to seek the relief requested here. Respondents submit that the Court lacks

jurisdiction to decide the matter pursuant to Section 2241. D.E. 36 at 22-28.

         This Court, and several other district judges, have previously determined that Section 2241

is the appropriate vehicle for the injunctive relief sought. See, e.g., Rafael L.O. v. Tsoukaris, Civ.

Action No. 20-3481, 2020 WL 1808843 (D.N.J. Apr. 9, 2020). At the time, Respondents did not

argue against this analysis, instead asserting that petitioners lacked standing.         Respondents,

however, have now challenged the Court’s jurisdiction under Section 2241. 3 For the reasons that



3 In a thorough opinion, Judge Bumb recently determined that Section 2241 does not permit
federal inmate habeas petitioners to challenge their conditions of confinement. Wragg v. Ortiz,
Civ. --- F. Supp. 3d ---, No. 20-5496, 2020 WL 2745247 (D.N.J. May 27, 2020). Judge Bumb
addressed a putative class action filed by federal prisoners, rather than a civil immigration
detainee like Petitioner. In her opinion, Judge Bumb noted that respondents distinguished
federal inmates from civil immigration detainees vis-à-vis a Section 2241 analysis. Judge Bumb
observed the following:

                  Respondents concede, as they must, that some district courts have
                  found habeas jurisdiction based on civil immigration detainees’
                  risk of contracting COVID-19 in detention facilities. Not only are
                  those cases not controlling, Respondents point out, but they are not
                  persuasive because civil immigration detainees do not have the
                  same statutory or regulatory avenues for relief as prisoners who
                  can seek home confinement through the CARES Act or make a
                  compassionate-release request to the BOP and a motion to the
                  sentencing court seeking compassionate relief under 18 U.S.C. §
                  3582(c)(1)(A). More importantly, Respondents distinguish the
                  constitutional claims of civil immigration detainees from those of
                  prisoners because they fall under the Fifth Amendment, which
                  provides them “more considerate treatment than convicted
                                                    6
    Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 7 of 25 PageID: 2294



follow, the Court acknowledges that it is not clear whether Petitioner can maintain his action under

Section 2241, as a civil rights action pursuant to Bivens v. Six Unknown Fed. Narcotics Agents,

403 U.S. 388 (1971), 4 or both. However, it is equally clear to the Court that Petitioner will, at a

minimum, be able to proceed under either Section 2241 or Bivens.

         As to the Court’s authority to grant release on a writ of habeas corpus, the Third Circuit’s

decision in Lucas v. Hadden, 790 F.2d 365 (3d Cir. 1986) appears to acknowledge such authority.

Lucas concerned a state prisoner’s petition pursuant to 28 U.S.C. § 2254 rather than a civil

immigration detainee matter.        Id. at 365-66.     The court in Lucas determined that the

“extraordinary circumstances” standard controlled in determining whether “bail may be granted to

a habeas petitioner prior to a ruling on the merits of the petition.” Id. at 367. As an example of

such circumstances, the Lucas court pointed to Johnston v. Marsh, 227 F.2d 528 (3d Cir. 1955),

in which the district judge had ordered a state inmate released to enter a hospital because the inmate

was extremely ill. Id. at 366-67. Yet, the court in Lucas court continued, it was not suggesting

that a petitioner’s poor health would be the only situation that would meet the extraordinary

circumstances standard. Id. at 367. 5


                prisoners.” (Gov't Brief, ECF No. 28-1 at 54) (citing Jeferson V.G.
                v. Decker, No. 20-3644, 2020 U.S. Dist. LEXIS 65905, at *15 n.5
                (D.N.J. Apr. 15, 2020) (citing Fuentes v. Wagner, 206 F.3d 335,
                344 (3d Cir. 2000))). Respondents suggest that different interests
                are at stake when considering whether to release a civil
                immigration detainee or a criminal defendant who is serving a
                sentence.

Wragg, 2020 WL 2745247 *16 (emphasis added).
4 “
  Bivens is the short-hand name given to causes of action against federal officials for alleged
constitutional violations.” Bistrian v. Levi, 912 F. 3d 79, 88 (3d Cir. 2018).
5
 Like injunctive relief in general, granting bail to a habeas petitioner is an extraordinary remedy.
See Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (indicating that a court may only
                                                  7
    Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 8 of 25 PageID: 2295



         Respondents, however, point to a different line of Third Circuit cases that limit the reach

of Section 2241, albeit in the federal inmate context. In Woodall v. Fed. Bureau of Prisons, 432

F. 3d 235 (3d Cir. 2005), the petitioner challenged Bureau of Prisons (“BOP”) regulations. The

sentencing judge had recommended to the BOP that the petitioner serve the last six months of his

sentence in a halfway house (a type of “Community Correction Center” or “CCC”), but the

regulations prohibited such an early release. Id. at 237-388, 240. Ultimately, the Third Circuit

found the regulations improper in light of the relevant statutes. Id. at 244-50.

         However, before reaching the substantive question, the Woodall court addressed whether

the petitioner’s claim was cognizable under Section 2241. Id. at 241. The court analyzed the

two habeas statutes available to federal prisoners: Section 2241 and 28 U.S.C. § 2255; the former

addressed “execution” of a sentence while the latter concerned the validity of a conviction or

sentence. Id. (citing Coady v. Vaughn, 251 F. 3d 480, 485 (3d Cir. 2001). 6 The Circuit

acknowledged that the “precise meaning of ‘execution of a sentence’ is hazy.” Id. at 242. Yet,

after analyzing cases from other circuits, the Woodall court settled on the plain meaning of

execution, that is “to ‘put into effect’ or ‘carry out.’” Id. at 242-43 (quoting WEBSTER’S THIRD

NEW INTERNATIONAL DICTIONARY 794 (1993)). The Third Circuit then concluded that



grant release pending a disposition of federal habeas claims when the petitioner has raised
“substantial constitutional claims upon which he has a high probability of success, and ... when
extraordinary or exceptional circumstances exist which make the grant of bail necessary to make
the habeas remedy effective”) (citation omitted)); see also In re Souels, 688 F. App’x 134, 135-
36 (3d Cir. 2017).
6
 The respondent in Woodall argued that conditions of confinement fell outside the reach of
habeas, citing to, among other decisions, Nelson v. Campbell, 541 U.S. 637 (2004). Id. at 242
n.3. The Woodall court disagreed, finding that Nelson addressed the reach of 42 U.S.C. § 1983
before it invaded habeas jurisdiction. Id. (citing Nelson, 541 U.S. at 639). But, the court in
Woodall continued, Nelson did not rule that habeas relief was unavailable even if the remedy was
also permissible under Section 1983. Id.
                                                 8
 Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 9 of 25 PageID: 2296



the matter involved an execution of the petitioner’s sentence, and was therefore properly brought

under Section 2241, because a transfer from a prison to a CCC represented “more than a simple

transfer” or a “garden variety prison transfer.” Id. at 243. See also Ganim v. Fed. Bureau of

Prisons, 235 F. App’x 882 (3d Cir. 2007) (finding that Section 2241 did not apply because the

Petitioner challenged a decision “relating to a simple or garden variety transfer” when the BOP

refused to transfer the petitioner to another facility so that he could be closer to his family).

       In another case, McGee v. Martinez, 627 F. 3d 933, 934 (3d Cir. 2010), the Section 2241

petition concerned the Inmate Financial Responsibility Plan (“IFRP”), 28 C.F.R. §§ 545.10,

545.11. The Third Circuit framed the issue as whether the petitioner could maintain the case

under Section 2241 “or whether he must re-file it as a civil rights action under Bivens[.]” Id.

The court in McGee observed that when a petitioner challenges a condition of confinement, and a

favorable outcome would not alter his conviction or sentence, a civil rights action under Bivens or

42 U.S.C. § 1983 is appropriate. Id. at 936 (citing Leamer v. Fauver, 288 F. 3d 532, 542 (3d Cir.

2002)). The Third Circuit then indicated that the IFRP is designed to encourage an inmate to meet

his financial obligations imposed at sentencing. Id. at 936. As a result, the Circuit continued,

the IFRP is a means to execute a sentence. Id. The McGee court concluded that because the

petitioner’s case involved the execution of his sentence, it was properly brought under Section

2241. Id. at 936-37.

       The Circuit reached the opposite conclusion in Cardona v. Bledsoe, 681 F. 3d 533 (3d Cir.

2012). In that case, the petitioner filed a Section 2241 action challenging the BOP’s decision to

place him in the Special Management Unit (“SMU”). Id. at 534. Like McGee, the Cardona court

once again framed the issue as whether the matter was properly brought under Section 2241 or

whether the petitioner “must instead file a civil rights action under Bivens[.]” Id. at 534; 537 n.9

                                                   9
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 10 of 25 PageID: 2297



(“We have held that a challenge to the conditions of an inmate’s confinement may be brought in a

civil rights action.” (citing McGee, 627 F. 3d at 936)). The court in Cardona decided that the

petitioner’s action was not appropriate under Section 2241. Id. at 538. The Third Circuit

reasoned that the petitioner had not alleged that the BOP’s action was inconsistent with a

recommendation or command in the sentencing judgment. Id. at 537. The Circuit then turned to

the petitioner’s claim that placing him in the SMU could lead to a loss of his good time credits,

which could impact the length of his confinement. Id. at 537. The Cardona court rejected this

argument because even if the petitioner won, it did not “necessarily imply” that he would serve a

shorter sentence. Id. (citing Leamer, 288 F. 3d at 543).

       The foregoing cases certainly seem to indicate – at least as to federal inmates – that an

action which is not viable under Section 2241 can nevertheless be brought as a Bivens action.

However, after these decisions, the United States Supreme Court in Ziglar v. Abassi, 137 S. Ct.

1843 (2017), addressed matters falling under Bivens and its progeny. Abassi involved a suit by

“six men of Arab or South Asian descent[,]” five of whom were Muslims, who were taken into

custody as illegal aliens following the September 11, 2001, terrorist attacks. Id. at 1852, 1853.

While detained, the men were allegedly subjected to harsh conditions of confinement along with

both physical and verbal abuse. Id. at 1853. The detainees brought four claims under Bivens.

Id. The Supreme Court found that the Bivens claims challenged conditions of confinement and

fell into two general categories: “detention policy claims” and claims concerning the warden’s

permitting guards to abuse detainees. Id. at 1858-59.

       The Supreme Court traced the history of Bivens-type actions, starting with the seminal case

in which the Court permitted a damages remedy for persons injured by an unreasonable search and

seizure. Id. at 1854 (citing Bivens, 403 U.S. at 397). The Abassi Court noted that Bivens claims

                                               10
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 11 of 25 PageID: 2298



had only been extended to two areas: gender discrimination by a Congressman in violation of the

Fifth Amendment Due Process Clause and failure to provide medical treatment to a prisoner in

contravention of the Eighth Amendment’s Cruel and Unusual Punishments Clause. Id. at 1854-

55 (citing Davis v. Passman, 442 U.S. 228 (1979) and Carlson v. Green, 446 U.S. 14 (1980)).

However, the Court also pointed out that it had not extended Bivens to a number of other areas,

including military matters and private prisons. Id. at 1857 (citations omitted). The Abassi Court

attributed this change in Bivens jurisprudence not only to the facts of particular cases but also to a

shift in the Supreme Court’s analysis of such matters. Id. at 1855. As the Supreme Court

recognized, it had adopted a cautious approach in extending Bivens to other constitutional

violations such that a Bivens remedy was now “disfavored.” Id. at 1855-57. As a result, the

Court in Abassi continued, it would not extend Bivens remedies “if there are ‘special factors

counseling hesitation in the absence of affirmative action by Congress.’” Id. at 1857 (emphasis

added) (quoting Carlson, 446 U.S. at 18).

       As to special factors, the Abassi Court ruled that “the inquiry must concentrate on whether

the Judiciary is well suited, absent congressional action or instruction, to consider and weigh the

costs and benefits of allowing a damages action to proceed.” Id. at 1857-58. The Supreme Court

added that certain matters – such as the military, the public purse, and federal land – in which

Congress has “designed its regulatory authority in a guarded way” would counsel against an

extension of Bivens. Id. at 1858. Other times, the Court continued, a particular “feature of a

case” may caution against permitting a new Bivens action. Id. The Abassi Court added that “if

there is an alternative remedial structure present in a certain case, that alone may limit the power

of the Judiciary to infer a new Bivens cause of action.” Id.



                                                 11
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 12 of 25 PageID: 2299



       Turning to the claims before it, the Supreme Court first addressed the detention policy
                                                                                                  7
claims. Id. at 1858. The Supreme Court determined that the allegations constituted a new

Bivens claim and were therefore subject to the special factors analysis. Id. at 1860. The Court

described the detention policy claims as a challenge to the “confinement conditions imposed on

illegal aliens pursuant to a high-level executive policy created” after the September 11 attacks.

Id. The Court in Abassi ruled that a Bivens claim was an improper manner to challenge an entity’s

policy. Id. (citation omitted). Relatedly, the Court continued, discovery and litigation would

veer into discussions and deliberations in formulating the policy. Id. at 1860-61. The Abassi

Court continued that the detention policy claims would also require “an inquiry into sensitive

issues of national security[,]” which weighed against a Bivens money damages claim. Id. at 1861.

The Supreme Court further noted that Congress’ inaction in the 16 years since the September 11

attacks also countenanced against finding a new cause of action. Id. at 1862.


7
  The Abbasi Court also addressed a threshold issue, that is, whether the asserted Bivens claim
was an already recognized cause of action or an attempt to create a new Bivens action. To that
the end, the Court indicated the following:

                          The proper test for determining whether a case presents a
                  new Bivens context is as follows. If the case is different in a
                  meaningful way from previous Bivens cases decided by this Court,
                  then the context is new. Without endeavoring to create an exhaustive
                  list of differences that are meaningful enough to make a given
                  context a new one, some examples might prove instructive. A case
                  might differ in a meaningful way because of the rank of the officers
                  involved; the constitutional right at issue; the generality or
                  specificity of the official action; the extent of judicial guidance as to
                  how an officer should respond to the problem or emergency to be
                  confronted; the statutory or other legal mandate under which the
                  officer was operating; the risk of disruptive intrusion by the
                  Judiciary into the functioning of other branches; or the presence of
                  potential special factors that previous Bivens cases did not consider.

Id. at 1859-60.

                                                     12
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 13 of 25 PageID: 2300



       The Abassi Court then observed that the detainees may have other avenues to pursue relief:

                       [W]e have left open the question whether [the detainees]
               might be able to challenge their confinement conditions via a
               petition for a writ of habeas corpus. See Bell v. Wolfish, 441 U.S.
               520, 526, n. 6 (1979) (“[W]e leave to another day the question of the
               propriety of using a writ of habeas corpus to obtain review of the
               conditions of confinement”); Preiser v. Rodriguez, 411 U.S. 475,
               499 (1973) (“When a prisoner is put under additional and
               unconstitutional restraints during his lawful custody, it is arguable
               that habeas corpus will lie to remove the restraints making custody
               illegal”).

                       Indeed, the habeas remedy, if necessity required its use,
               would have provided a faster and more direct route to relief than a
               suit for money damages. A successful habeas petition would have
               required officials to place respondents in less-restrictive conditions
               immediately; yet this damages suit remains unresolved some 15
               years later.


Id. at 1862-63 (emphasis and second alteration added). As a result, the Court stated that the

detainees had other forms of judicial relief available which meant that a Bivens damages remedy

was usually not. Id. at 1863 (citations omitted).

       The Supreme Court concluded that it therefore would not extend Bivens to the detention

policy claims. Id. As to the second category – the warden permitting officers to abuse detainees

– the Court acknowledged that it may be a viable new Bivens claim but remanded the matter for a

special factors analysis in the first instance. Id. at 1863-65.

       Critically, the Court in Abassi limited its ruling to cases in which petitioners sought money

damages. See, e.g., id. at 1854 (“The Court . . . would enforce a damages remedy[.]”), 1857 (“The

question is ‘who should decide’ whether to provide for a damages remedy, Congress or the

courts?” (citation omitted)); 1858 (“[T]he decision to recognize a damages remedy requires an

assessment of . . . . [I]f there are sound reasons to think that Congress might doubt the efficacy


                                                 13
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 14 of 25 PageID: 2301



or necessity of a damages remedy . . . .”); 1861 (“Allowing a damages suit in this context . . . .

These considerations also counsel against allowing a damages claim to proceed . . . . Were the

inquiry to be allowed in a private suit for damages . . . .”) The Supreme Court clearly delineated

an action for injunctive relief as opposed to one for damages. See, e.g., id. at 1858 (“It is true that

if equitable remedies prove insufficient, a damages remedy might be necessary to redress past

harm and deter future violations.”); 1861 (“These concerns are even more pronounced when the

judicial inquiry comes in the context of a claim seeking money damages rather than a claim seeking

injunctive or other equitable relief.”). To this end, even when rejecting the application of Bivens

to detention policy claims, the Abbasi Court ruled that “[t]o address those kinds of decisions,

detainees may seek injunctive relief.” Id. at 1862.

       In light of the foregoing, the Court concludes that Petitioner may maintain this action under

both Section 2241 and a Bivens claim for injunctive relief. 8 See Woodall, 432 F. 3d at 242 n. 3.

Alternately, the Court concludes that the Third Circuit will permit the action to proceed as either

a Section 2241 matter or a Bivens claim for injunctive relief. Moreover, whether the Court

reviews Petitioner’s claims under Section 2241 or Bivens, the Court must conduct the same

substantive analysis, that is, whether Petitioner has shown that he is entitled to injunctive relief

due to a violation of the Fifth Amendment’s Due Process Clause. 9




8
  The Court realizes that when seeking injunctive relief for an ongoing constitutional violation,
Bivens may not be the technical nomenclature as Bivens actions can be interpreted to mean only
matters seeking money damages. Thus, to the extent necessary, the Court’s decision encompasses
actions seeking injunctive relief for ongoing constitutional violations whether the matter is
technically categorized as a Bivens matter or not.
9
  The United State Court of Appeals for the Third Circuit recently heard oral arguments in Hope
v. Warden Pike Cnty. Corr. et. al., 20-1784, 956 F.3d 156 (3d Cir. 2020), which may provide
further guidance once a decision is reached.
                                               14
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 15 of 25 PageID: 2302



       At the outset, the Court acknowledges that if Petitioner was a federal inmate, Third Circuit

precedent would preclude an action under Section 2241.          Petitioner is not challenging the

“execution of his sentence”; in fact, Petitioner has not been sentenced at all because he is a civil

immigration detainee. The Third Circuit has not ruled that Section 2241 is unavailable in this

context. And the Court finds persuasive the reasoning of respondents in Wragg, which Judge

Bumb adopted:

               [B]ecause civil immigration detainees do not have the same
               statutory or regulatory avenues for relief as prisoners who can seek
               home confinement through the CARES Act or make a
               compassionate-release request to the BOP and a motion to the
               sentencing court seeking compassionate relief under 18 U.S.C. §
               3582(c)(1)(A). More importantly, Respondents distinguish the
               constitutional claims of civil immigration detainees from those of
               prisoners because they fall under the Fifth Amendment, which
               provides them “more considerate treatment than convicted
               prisoners.” (Gov't Brief, ECF No. 28-1 at 54) (citing Jeferson V.G.
               v. Decker, No. 20-3644, 2020 U.S. Dist. LEXIS 65905, at *15 n.5
               (D.N.J. Apr. 15, 2020) (citing Fuentes v. Wagner, 206 F.3d 335, 344
               (3d Cir. 2000))). Respondents suggest that different interests are at
               stake when considering whether to release a civil immigration
               detainee or a criminal defendant who is serving a sentence.

Wragg, 2020 WL 2745247 *16 (emphasis added).

       This reasoning is consistent with the Supreme Court’s “necessity” of “use” observation as

to habeas relief in Abassi. Abassi, 137 S. Ct. at 1863. The Court recognizes that the Abassi Court

did not definitively hold that habeas relief was available to immigration detainees. But at the

same time, the Supreme Court also ruled that the detainees did have other forms of relief available

to them, id., which strongly suggests that the Supreme Court would find a habeas action

cognizable, at least where necessity required it to do so. Not only has this Court found Section

2241 to be applicable in civil immigration matters, so have numerous other district judges. See



                                                15
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 16 of 25 PageID: 2303



Jaime F. v. Barr, Civ. No. 19-20706, 2020 WL 2316437 *2 (D.N.J. May 11, 2020) (citing case by

way of examples).

        The Court likewise finds that Petitioner can proceed with a Bivens action for injunctive

relief, as opposed to money damages. As noted, the Abassi Court took great pains to distinguish

between injunctive relief and damages, concluding that the detainees could have sought injunctive

relief – even as to the detention policy claims. Abassi, 137 S. Ct. at 1862. As a result, Petitioner

here may also seek injunctive relief for the alleged constitutional violations. Because Abassi did

not prohibit an action seeking injunctive relief, the Court need not decide whether Petitioner asserts

a new Bivens cause of action for money damages. Nevertheless, as to the special factors analysis,

the Court notes that the Supreme Court’s decision Carlson v. Green, 446 U.S. 14 (1980),

concerning the Eighth Amendment is similar to the inquiry that the Court would have to conduct

here. Moreover, this Court has not ruled that ICE’s overall, nationwide policy as to housing

detainees is unconstitutional; instead, the Court has focused on particular facilities and how each

has coped with the pandemic. The Court has also considered the individual circumstances of each

petitioner.

        As noted, the Court is not aware of binding precedent that Section 2241 is not applicable

to a civil immigration detainee alleging unconstitutional conditions of confinement. The Court

predicts that the Third Circuit will find, at minimum, that Petitioner can proceed under either

Section 2241 or Bivens (for injunctive relief). The Court recognizes that if the Circuit determines

that Petitioner is foreclosed from seeking Section 2241 relief, it will be a major factor in

determining that a Bivens action is viable. See Bistrian, 912 F. 3d at 90 (3d Cir. 2018) (noting

that in determining whether a new Bivens action should be recognized, two factors are “particularly

weighty: the existence of an alternative remedial structure and separation-of-powers principles”

                                                 16
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 17 of 25 PageID: 2304



(citation omitted)). At the same time, the Court acknowledges that if a Bivens action is not

available to Petitioner, then it may very well lead to the “necessity” of permitting a Section 2241

claim announced by the Abassi Court. Abassi, 137 S. Ct. at 1863.

           B. Injunction Request

       Petitioner continues to submit that the conditions of his confinement violate his Fifth

Amendment due process rights. D.E. 30-3 at ¶¶ 90-108, 32-1 at 24-33. However, the Court

views Petitioner’s filings, in part, as a late and improper motion for reconsideration. 10

           C. Motion for Reconsideration

       In the District of New Jersey, motions for reconsideration can be made pursuant to Local

Civil Rule 7.1(i). The rule provides that such motions must be made within fourteen days of the

entry of an order. Plaintiff has not complied with this time requirement. Substantively, a motion

for reconsideration is viable when one of three scenarios is present: (1) an intervening change in

the controlling law, (2) the availability of new evidence not previously available, or (3) the need

to correct a clear error of law or prevent manifest injustice. Carmichael v. Everson, No. 03-4787,

2004 WL 1587894, at *1 (D.N.J. May 21, 2004) (citations omitted). Granting a motion for

reconsideration is an “extraordinary remedy,” to be granted “sparingly.” NL Indus., Inc. v.

Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996) (citations omitted).

       A motion for reconsideration, however, does not entitle a party to a second bite at the apple.

Therefore, a motion for reconsideration is inappropriate when a party merely disagrees with a

court’s ruling or when a party simply wishes to re-argue its original motion. Sch. Specialty, Inc.

v. Ferrentino, No. 14-4507, 2015 WL 4602995, *2-3 (D.N.J. July 30, 2015); see also Florham



10Petitioner’s procedural due process claim was not raised in his previously adjudicated filings.
Thus, this claim is not considered as one for reconsideration. It is addressed separately below.
                                                 17
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 18 of 25 PageID: 2305



Park Chevron, Inc. v. Chevron U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988). Moreover, a motion

for reconsideration is not an opportunity to raise matters that could have been raised before the

original decision was reached. Bowers v. NCAA, 130 F. Supp. 2d 610, 613 (D.N.J. 2001).

       Petitioner relies upon newly-presented evidence, such as Dr. Bloomgarden’s declaration,

but he has not sufficiently shown that the evidence was not previously available. In fact, the vast

majority of Dr. Bloomgarden’s declaration relies on evidence that was previously available to

Petitioner. In other words, Plaintiff has not demonstrated why he could not have produced Dr.

Bloomgarden’s declaration along with his original TRO motion. Similarly, Petitioner’s letters of

support from family and community members could have been available to him prior to the Court’s

last opinion and order; at a minimum, Petitioner has not demonstrated why he could not produce

such information with his original submissions. Thus, with the exception limited evidence that

was only available after the Court’s prior opinion and order, the Court denies the amended petition

and second motion for a TRO as an untimely motion for reconsideration. In addition, the limited

evidence that only became available after the Court’s prior opinion and order would not change

the Court’s analysis.

           D. Merits of the Claim

       Even if the Court were to rule on the merits of Petitioner’s case, the Court finds that

Petitioner has not established a reasonable likelihood of success on the merits.         Petitioner

continues to argue that his confinement serves no legitimate purpose. D.E. 32-1 at 24-27. He

submits that he lives with two health conditions that have been objectively identified as placing

him in a higher risk of suffering severe side effects of COVID-19. Respondents take issue with

many of Petitioner’s factual assertions. For example, Respondents note that Petitioner’s medical

records reflect ongoing medical care since the start of his detention. D.E. 36 at 17-18. They

                                                18
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 19 of 25 PageID: 2306



further submit that Petitioner’s new supporting exhibits, particularly Dr. Bloomgarden’s

declaration, does not comport with Petitioner’s actual medical records. Id. at 43. Respondents

note, for example, that Dr. Bloomgarden asserts that Petitioner was not notified of his having

diabetes for several months until after he was tested, but the records reflect that he was notified of

his lab results in less than three weeks.        Id. at 43-44.   Respondents further note that the

declaration describes the wrong course of treatment (when compared to the actual records) after

Petitioner’s diabetes diagnosis. Id. at 44-46.

       The record continues to reflect that ECCF has been attentive to Petitioner’s needs since his

detention began. See Saquib K. v. Tsoukaris, Civ. Action No., 20-3489, 2020 WL 2111028 at *5

(D.N.J. May 4, 2020) (denied deliberate indifference claim by a detainee living with high blood

pressure, citing the facility’s monitoring and control of his condition).         The Court credits

Petitioner’s medical records, which consist of over four-hundred pages documenting the medical

care he has received since the start of his detention. Petitioner continues to obtain medical

treatment for his medical complaints, and was even taken to an off-site hospital in late June 2020

for complaints related to epigastric pain. D.E. 37 at 329.

       Additionally, the number of confirmed positive COVID-19 cases among ECCF inmates

and detainees continues to decrease – with no reported cases among detainees in several weeks.

This data reflects that ECCF’s efforts to combat the virus have been showing positive results.

Petitioner is critical of, among other things, the social distancing measures the facility has

implemented, the unavailability of COVID-19 diagnostic testing, and the purported unavailability

of personal hygiene products. D.E. 32-1 at 15-16. The Court notes all of the attorney affidavits

describing ECCF conditions which Petitioner provides describe the conditions in March and early

April, in other words, the first few weeks of the facility’s response to the virus. D.E. 30-12, 30-

                                                  19
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 20 of 25 PageID: 2307



13, 30-28.

          As for Dr. Bloomgarden’s declaration, among other things, it contains inconsistencies with

respect to which medication Petitioner was prescribed at the start of his diabetes treatment and

cites to certain health conditions or health-related events that are not mentioned in the medical

records. Moreover, the declaration is based on her experience with diabetes patients generally,

rather than any conversation with, or observation of, the Petitioner in this matter.

          The Court remains convinced that Petitioner’s detention serves a legitimate governmental

interest. Petitioner’s criminal history, which involves recent convictions for different incidents,

coupled with his history of dishonesty with immigration officials and ICE officers, justify the

government’s interest. Petitioner argues that he has an incentive to comply with any orders of

release because he is continuing to litigate his underlying immigration case and he has the support

of his family and local community. Notwithstanding these factors, based on his record, the

current conditions at ECCF are not excessive in light of the government’s legitimate purpose. The

fact remains that Petitioner’s criminal history includes assaulting a law enforcement officer and

concealing his identity to ICE officers. The Court’s prior determination on this issue remains

intact.

          III.    FIFTH AMENDMENT PROCEDURAL DUE PROCESS
                  CLAIM (COUNT II)

          Petitioner also argues that the length of his detention, particularly in light of the

unreasonable foreseeability of his completing litigating his immigration matter in the near future,

has resulted in a violation of his constitutional rights. 11 D.E. 30-3 at ¶¶ 111-128, 32-1 at 27-28.

Petitioner has been in custody since August of 2019. Petitioner was initially in ICE custody



11
     This claim was not raised in Petitioner’s first petition.
                                                     20
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 21 of 25 PageID: 2308



pursuant to 8 U.S.C. § 1227(a)(2)(A)(ii) and was ordered removed on October 21, 2019. D.E. 36

at 16-17. On June 1, 2020, the United States Court of Appeals for the Third Circuit granted a

temporary automatic stay of removal until the Court can consider Petitioner’s motion for a stay.

Id. at 17. Petitioner is now detained pursuant to 28 U.S.C. § 1226(c).

       In 2018, the United States Supreme Court in Jennings v. Rodriguez, 138 S. Ct. 830 (2018),

held that the Ninth Circuit Court of Appeals erred by interpreting an implicit six-month limitation

on detention pursuant to § 1226(c) absent a bail hearing. The Jennings Court explained as

follows:

               [Section] 1226 applies to aliens already present in the United States.
               Section 1226(a) creates a default rule for those aliens by permitting-
               but not requiring- the Attorney General to issue warrants for their
               arrest and detention pending removal proceedings. Section
               1226(a) also permits the Attorney General to release those aliens on
               bond, “[e]xcept as provided in [§ 1226 (c)].” Section 1226(c) states
               that the Attorney General “shall take into custody any alien” who
               falls into one of the enumerated categories involving criminal
               offenses and terrorist activities. 8 U.S.C. § 1226(C)(1). Section
               1226(c) then goes on to specify that the Attorney General “may
               release” one of those aliens “only if the Attorney General decides”
               both that doing so is necessary for witness-protection purposes and
               that the alien will not pose a danger or flight risk. § 1226(c)(2)
               (emphasis added).

               [Section] 1226(c) does not on its face limit the length of the
               detention it authorizes. In fact, by allowing aliens to be released
               “only if” the Attorney General decides that certain conditions are
               met, § 1226(c) reinforces the conclusion that aliens detained under
               its authority are not entitled to be released under any circumstances
               other than those recognized by the statute. And together with §
               1226(a), § 1226(c) makes clear that detention of aliens within its
               scope must continue “pending a decision on whether the alien is to
               be removed from the United States.” § 1226(a).

               . . . the Court of Appeals held [] that § 1226(c) should be interpreted
               to include an implicit . . . time limit on the length of mandatory
               detention . . . [T]hat interpretation falls far short of a plausible
               statutory construction.

                                                 21
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 22 of 25 PageID: 2309




               In defense of th[is] statutory reading, respondents first argue that §
               1226(c)’s “silence” as to the length of detention “cannot be
               construed to authorize prolonged mandatory detention, because
               Congress must use ‘clearer terms’ to authorize ‘long-term
               detention.’” . . . But § 1226(c) is not “silent” as to the length of
               detention. It mandates detention “pending a decision on whether
               the alien is to the removed from the United States,” § 1226(a), and
               it expressly prohibits release from detention except for narrow,
               witness-protection purposes. Even if courts were permitted to
               fashion . . . time limits out of statutory silence, they certainly may
               not transmute existing statutory language into its polar opposite.
               The constitutional -avoidance canon does not countenance such
               textual alchemy.

               Indeed, we have held as much in connection with § 1226(c) itself.
               In Demore v. Kim, 537 U.S. [at 529,] we distinguished § 1226(c)
               from the statutory provision in Zadvydas by pointing out that
               detention under § 1226(c) has “a definite termination point”: the
               conclusion of removal proceedings. As we made clear there, that
               “definite determination point” – and not some arbitrary time limit
               devised by the courts- marks the end of the Government’s detention
               authority under § 1226(c).

               Respondents next contend that § 1226(c)’s limited authorization for
               release for witness-protection purposes does not imply that other
               forms of release are forbidden, but this argument defies the statutory
               text. By expressly stating that the covered aliens may be released
               “only if” certain conditions are met, 8 U.S.C. § 1226(c)(2), the
               statute expressly and unequivocally imposes an affirmative
               prohibition on releasing detained aliens under any other conditions.

               ....

               We hold that § 1226(c) mandates detention of any alien falling
               within its scope and that detention may end prior to the conclusion
               of removal proceedings “only if” the alien is released for witness-
               protection purposes.

Jennings, 138 S. Ct. at 846-47.

       Since Jennings, the Third Circuit issued its recent opinion in Santos v. Warden Pike Cnty.

Corr. Facility, No. 19-2663, --- F.3d ---, 2020 WL 3722955 (3d Cir. July 7, 2020), finding that a


                                                22
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 23 of 25 PageID: 2310



Section 1226(c) detainee’s more than two and a half-year detention in a state prison was

unreasonable and warranted an administrative bond determination hearing. The Third Circuit’s

inquiry into the reasonableness of Santos’s detention considered the duration of detention, the

likelihood of continued detention, the reasons for the delay, and the conditions of confinement.

Santos, 2020 WL 3722955, at *5-6. The Circuit noted that the most important factor is the length

of detention. Id. at *5. The court in Santos also ruled that if a petitioner is entitled to a bond

hearing, the burden is on the government to show by clear and convincing evidence that continued

detention is necessary. Id. at *7.

       Here the Court finds that Petitioner’s detention has not yet become unconstitutional. At

the same time, the Court recognizes that Petitioner’s detention does appear to be approaching a

period in which he would be entitled to a bond hearing. Petitioner has been in immigration

detention for eleven months. This is not an insignificant period of time, but it is also well short

of the two and a half-year detention in Santos. This is not to say the period time in Santos is

dispositive, as the Santos court made clear that was not “setting a bright-line threshold” as to length

of detention and that each case turns on a “highly-fact specific inquiry.” Id. at *5 (citations and

internal quotation marks omitted). Petitioner’s continued detention seems likely based on his

appeal of the BIA’s decision and the subsequent stay of removal. It does not appear that either

party improperly, through “careless or bad-faith mishaps,” contributed to any delay that may

resulted in Petitioner’s continued detention. Id. at *6. Finally, the Court does not consider

Petitioner’s conditions of confinement as a penal measure in light of the Court’s analysis

concerning Petitioner’s substantive due process claim. As the Court explained in its analysis of

Petitioner’s substantive due process condition of confinement claim, ECCF has provided

consistent, ongoing medical care since the start of Petitioner’s detention. In light of the facility’s

                                                  23
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 24 of 25 PageID: 2311



efforts to combat COVID-19 and Petitioner’s ongoing access to medical care, the Court finds

Petitioner’s detention “meaningfully different from criminal punishment.” Id. (internal quotation

marks and citations omitted). Similarly, Petitioner’s length of detention has not yet amounted to

punishment.

       For the foregoing reasons, the Court denies Petitioner’s procedural due process claim.

The claim is denied without prejudice because it appears that Petitioner is approaching the period

after which his detention will become unreasonable and warrant a bond hearing.

       IV.     MOTION TO SEAL

       Also pending before the Court is Petitioner’s motion to seal. D.E. 47. Petitioner moves

the Court to seal five exhibits that consist of medical records as well as a mental health

professional’s affidavit. Id. at ¶ 3.

       A motion to seal is governed by Local Civil Rule 5.3, which provides in relevant part that

a request to seal must be presented by motion. “The motion papers must describe “(a) the nature

of the materials or proceedings at issue, (b) the legitimate private or public interests which warrant

the relief sought, (c) the clearly defined and serious injury that would result if the relief sought is

not granted, and (d) why a less restrictive alternative to the relief sought is not available.” L. Civ.

R. 5.3(c)(2).” Harris v. Nielsen, Civil Action No. 09-2982, 2010 WL 2521434 at *2-3 (D.N.J.

June 15, 2010).

       Petitioner’s counsel, Peter J. Brody, filed a declaration in which he submits opposing

counsel provided they will not oppose the instant motion. D.E.47-2 at ¶ 5. In light of the parties’

mutual consent and the nature of the information, the Court will grant the Motion to Seal the

following exhibits, identified by their docket entry numbers: D.E. 31, D.E. 37, D.E. 37-1, D.E. 42,

and D.E. 43.

                                                  24
Case 2:20-cv-05512-JMV Document 49 Filed 07/29/20 Page 25 of 25 PageID: 2312




       V.      CONCLUSION

       The Court grants the motion for leave to file an amended petition and the motion to seal,

D.E. 30-1, D.E. 47, denies without prejudice the Petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 as well as the motion for TRO. D.E. 30-3, D.E. 32. Because Petitioner’s habeas

petition and motion for TRO, are denied, he is not entitled to fees and attorney costs pursuant to

EAJA. An appropriate Order accompanies this Opinion.

Dated: 7/29/2020


                                                    JOHN MICHAEL VAZQUEZ
                                                    United States District Judge




                                               25
